Yeates, Justice.
— Mrs. Deshler is entitled to recover her dower in the premises, unless the peculiar circumstances of the case operate as a bar. The circumstances relied upon to produce that effect, are these : she made Neuhart her agent to buy the land at the sheriff’s sale ; and she approved of the purchase, after it was made. She also knew and approved of the resale to the defendant, at a full price, and uncharged with dower ; and until the de*3021 ^en^ant bad paid the price, she never set up the present *claim. J The motives of Mrs. Deshler, in observing this silence, cannot be positively ascertained ; but she might think that, if the land sold high, in consequence of appearing clear of every incumbrance, there would be the better prospect that her legacy of 1000Í. would be paid. Upon the whole, the jury will decide, whether Mrs. Deshler’s line of conduct held up to the public, and particularly to the parties, that she meant to waive the claim of dower. If it did, the verdict should be against her. If it did not, and the jury think, that she always meant to assert her right of dower; then the verdict must be in her favor.
Verdict for the defendant.